Title: To George Washington from Philip John Schuyler, 4 May 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Saratoga May 4th 1781
                        
                        Yesterday I received under cover of a letter from General Clinton dated the proceeding the day copy of Your
                            Excellency’s letter of the 15th April, to Governor Clinton, with one from him of the 16th covering the Information given
                            by Harris; Mr Fish who delivered me those letters is a man of fair character and has given good evidence of invariable
                            attatchment to the cause of his country, Harris is an utter stranger to me; Fish delivered the inclosed as from Harris to
                            General Clinton who transmitted it to me—I have sent for Harris to meet me here on the 7th Instant, shall carefully
                            examine him and If he appears intelligent and that reliance may be placed in him, shall put him into a train to acquire
                            the full confidence of the Enemy that we may await ourselves of any intelligence he may obtain or of any letters which may
                            be confided to him.
                        The conduct of the Vermontese is mysterious and if the reports which generally prevail are well founded their
                            measures will certainly be attended with dangerous consequences to this and the other united States. I cannot however
                            believe that the bulk of the people are in the secret. I rather conjecture that the person whom we inspected last year to
                            have been in New York and some others are the only cupable ones, and that they amuse the people with making them believe
                            that the whole of their negociation with Halderman is merely calculated to give Congress and this
                            state, the Alarm that the Independance of Vermont may be acknowledged, I was anxious for ceeding the Jurisdiction beyond a
                            twenty mile line from Hudsons river, that their Independance might be immediately acknowledged and they made useful to the
                            Common cause but the Governor put a stop to the business "as the affair was referred to the decision of Congress" I
                            sincerely wish they would speedily decide, acknowledge them independant and admit them into the union, If this was
                            instantly done, the measures of their leaders would be brought to the test, and we should know If they had only tended to
                            bring about their independance, or to have connected themselves with the Enemy, but unless Congress are pushed to a
                            decision I believe they will do nothing in it, but who is to urge them I know not, the Governor cannot do It officially
                            and our delegates I believe will not unless they believe that the decision will go against the Vermontese.
                        If Harris’s Information be true that the Enemy Intend to take post at the south end of
                            Lake George, It strongly indicates they apprehend nothing from Vermont, and perhaps too that they have in contemplation a
                            movement from the Southward, whilst those from the north are intended so far at least to co-operate, as to compel us to
                            keep a respectable force in this quarter. 
                        As soon as I was advised that the Enemies ships were arrived at crown point of which I assured Gen: Clinton
                            to give your Ex:  I dispatched an intelligent person who has heretofore been
                            employed by me, in the character of a Tory, to go on board he will probably obtain a knowledge of the enemies intentions,
                            so far as the officers may know it and be willing to communicate it to him, whom they believe to be a Royalist.
                        The few troops here have been ten days without meat, every eatable creature in this part
                                of the country is already expended, the only flour they now have I have been
                            obliged to procure on my own Credit to the amount of about one hundred barrels, but even with that unless meat speedily arrives, I fear a majority of the soldiers will Join the enemy which they may now
                            do without the least apprehension of being molested on their route.
                        Mrs Schuyler Joins me in best regards to Your & Your Lady. I am Dear Sir with the most perfect
                            respect & Esteem and with every friendly wish Your Excellencys most obedient Humble Servant
                        
                            Ph: Schuyler
                        
                    